-~~                                                                                                                                                                                              )U
AO 2458 (Rev. 02/08/2019)Judgment in a Criminal Petty Case (Modified)                                                                                                          Page I of I



                                      UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                JUDGMENT IN A CRIMINAL CASE
                                      V.                                       (For Offenses Committed On or After November I, 1987)


                  Jose Manuel Andrade-Orozco                                   Case Number: 3: 19-mj-22482

                                                                               Robert E BoY£L_._                                                           ,.~........ - - . , = ~........




                                                                                                       [----=7_J
                                                                               Defendant's A l(orney
                                                                                                                   ,-,.   ,~~,.,1;!11! ;'.' --~~       -


REGISTRATION NO. 68196298
THE DEFENDANT:                                                                                                JUN 2 0 2019
 IZI pleaded guilty to count( s) 1 of Complaint                                                                     __ - ·-,-~-~r),-i BT
                                                                                                             --·-:··--                                                                       .
                                                                                                       Cl ERf<_.   u.':' -- "- .                   .       -~ \        ··n·:i~·I .
  D was found guilty to count( s)                                             : <JU'T H-t=w- :J~'--~: LS--'.:' " -
       after a plea of not guilty.                                            · --------         -
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                    Count Number{s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                          1

  D The defendant has been found not guilty on count(s)
                                                        --------------------
  D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                          I
                                                                        ri-·            . .-). u··
                                 D TIME SERVED                          o                                                         days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursdai:z_June 20, 2019
                    ,.,,
                                                                         Date of Imposition of Sentence



                                                                         dm,~
                           ,//
                 /~-c            -

Received
              - --------
              DUSM

                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                    3:19-mj-22482
